F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAR 16 1999
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 97-5188
v.                                               (N. District of Oklahoma)
                                                  (D.C. No. 92-CR-60-B)
MICHAEL JEFFREY MORRIS,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The court,

therefore, honors the parties’ requests and orders the case submitted without oral

argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Michael J. Morris appeals the district court’s imposition of a special

condition of supervised release prohibiting Morris from acting as a mortgage

broker and limiting Morris’ involvement in the financing of automobile sales.

The case is before the court on counsel’s special brief and motion to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967). Morris has not filed a

response to the Anders brief. This court exercises jurisdiction pursuant to 28

U.S.C. § 1291 and 18 U.S.C. § 2742, affirms the imposition of the special

condition, and grants counsels motion to withdraw.

      Morris pleaded guilty in 1992 to use of a false social security number in

violation of 18 U.S.C. § 408(a)(7)(B). The guilty plea arose out of an attempt on

the part of Morris to obtain credit with confidential information he had obtained

in the course of his job as a mortgage broker. After numerous violations of the

conditions of his supervised release, which violations led to a prior modification

and prior revocation of supervised release, the district court entered an order

revoking Morris’ supervised release on August 11, 1997. As part of that order,

the district court sentenced Morris to a six-month term of incarceration, followed

by an additional thirty-month term of supervised release. In light of Morris’

repeated violations involving the access to and use of confidential financial

information, the district court imposed the following special condition of

supervised release:


                                         -2-
      You are prohibited from engaging in any type of employment which
      involves the processing of credit applications, or the solicitation of
      investors or lenders for yourself or others. Specifically, you are
      prohibited from being involved in any capacity in the field of
      mortgage brokering. If you are involved in the sale of automobiles,
      you can process applications, but they must be approved by a
      supervisor or someone in the chain of command within the
      automobile agency.

It is from this restriction that Morris appeals.

      A special condition of supervised release prohibiting a defendant from

engaging in a specified occupation or profession must satisfy the following

general requirements: (1) the condition must be reasonably related to the nature

and circumstances of the offense and the history and characteristics of the

defendant; and (2) the condition must involve no greater deprivation of liberty

than is reasonably necessary. See 18 U.S.C. § 3583(d); U.S.S.G. § 5F1.5; see also

United States v. Edgin, 92 F.3d 1044, 1048 (10 th Cir. 1996) (interpreting §

3583(d) and § 5F1.5). As aptly conceded by Morris’ counsel, both of these

conditions are clearly satisfied in this case. As to the first condition, the district

court specifically found that Morris’ mortgage brokering activities, with its

attendant easy access to others’ financial information, and Morris’ conviction for

attempting to gain credit with falsified social security information were

reasonably related. As to whether absent the restriction Morris would continue to

violate the law, the district court found as follows:



                                           -3-
            What we can’t get away from is this defendant committed new
      crimes. He has already been to prison for, I believe, 42 months. He
      has been prosecuted in 1988, 1992, revoked in 1993, and then he
      comes up last year and commits the same kind of crime. And then
      he’s worried why we don’t want him to be a F & I man where he
      would have access to people’s credit reports and Social Security
      numbers when the very crime he commits he’s using other peoples
      Social Security numbers to get credit.

In addition to this criminal history, a psychologist opined at the revocation

hearing that Morris may suffer from a mental condition which causes compulsive

criminal behavior in the area of illegally using others social security numbers and

credit histories. In light of this background and testimony, it is clear that the

occupational restriction imposed by the district court bore a direct relationship to

Morris’ past criminal acts as well as the danger that Morris’ unrestrained access

to financial information would hold for the future.

      The occupations restriction imposed here also satisfies the second general

condition in that it is the least restrictive possible while still preventing future

criminal behavior on the part of Morris. As pointed out by the United States and

conceded by Morris’s counsel, the occupational restriction was not a blanket one.

The district court did not prevent Morris from working in any capacity in which

he might come into contact with financial information, only those situations most

fraught with the potential for future criminal acts. In particular, the district court

allowed Morris to process credit applications in a family automobile business, as

long as Morris was supervised. Accordingly, the occupational restriction did not

                                           -4-
foreclose all potential employment avenues, only those where Morris had

unfettered access and control over confidential financial information.

      Having satisfied both of the general requirements for imposition of an

occupational restriction, the district court’s special condition of supervised

release is hereby AFFIRMED. Counsel’s motion to withdraw is GRANTED.

                                        ENTERED FOR THE COURT:



                                        Michael R. Murphy
                                        Circuit Judge




                                          -5-